DETAILED ACTION
Application 16/498174, “POSITIVE ELECTRODE FOR LITHIUM ION SECONDARY BATTERIES, AND LITHIUM ION SECONDARY BATTERY”, is the national stage entry of a PCT application filed on 3/20/18 and claims priority from a foreign application filed on 3/30/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 10/21/19. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yuasa (US 2013/0071722), Tanjo (US 2002/0028380) and Torimae (US 2004/0234858).
Regarding claim 1-2, Yuasa teaches a positive electrode for lithium ion secondary batteries (see title; Figure 3), comprising a current collector comprising a sheet-shaped conductive substrate (item 1) and a coating layer (item 2) disposed on 
wherein the coating layer comprises a powdery conductive material and a first binder (e.g. “Acetylene black… polyvinylidene fluoride binder”, paragraph [0055]), and
the positive electrode active material layer comprises a positive electrode active material, a conductive auxiliary and a second binder (e.g. “conductive agent… olivine positive-electrode material… binder”, paragraph [0059]).

Yuasa is silent regarding the void content of the positive electrode active material layer being 43 to 64%, or more narrowly 56 to 64% as in claim 2.
In the battery art, Tanjo teaches that an a positive electrode active material layer may be configured to have a porosity of 50 to 60% for the benefit of simultaneously providing enough active material to give desirable capacity, and enough void space to allow electrolytic solution movement (paragraph [0048]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide the positive electrode active material with a void content of 50 to 60% for the benefit of balancing active material amount and electrolytic fluid mobility as taught by Tanjo.  This range lies within the void content range of claim 1, and substantially overlaps the void content range of claim 2, thereby rendering both ranges obvious under the range obviousness guidelines set forth in MPEP 2144.05.  Additionally, the disclosure of Tanjo at paragraph [0048] describes porosity [void content] as an obvious to optimize result-effective variable.  Thus, manipulation of the void content to determine optimal behavior is prima facie obvious.

Yuasa further teaches wherein the roughness Ra2 of the coating layer is preferably between 0.3 and 1 micron for the benefit of maximizing adhesion to an adjacent active material layer and/or electrochemical properties such as energy density (paragraph [0054, 0076]), with specific examples at 0.3 and 0.7 microns (paragraphs [0069, 0086]).
However, Yuasa is silent as to conductive substrate [current collector] roughness Ra2 and therefore does not expressly teach the difference represented by (Ra1-Ra2) is 0.10 to 0.40 .mu.m.
In the battery art, Torimae teaches that a positive electrode current collector [conductive substrate] may be configured to have a surface roughness of at least 0.1 micron for the benefit of improving adhesion between the current collector and a deposited material layer (paragraph [0029-0033]).  Toriamae further teaches a desirable embodiment wherein the surface roughness is 0.20 microns (paragraph [0055]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the current collector [conductive substrate] of Yuasa to have a roughness Ra2 of 0.2 microns for the benefit of providing a current collector capable of desirably adhering to an adjacent coated layer as taught by Torimae.
Moreover, combining the exemplary teaching of Yuasa wherein Ra1 =0.3 or 0.7, with the exemplary teaching of Tomirae wherein Ra2 = 0.2, suggests exemplary Ra1-Ra2  values of 0.1 and 0.5.  The 0.1 value lies within the claimed Ra1-Ra2 range, while the 0.5 value is close to the Ra1-Ra2 claimed range.  Thus, the claimed range is obvious over the cited art under the obviousness of ranges guidance of MPEP 2144.05.


Regarding claim 4, Yuasa remains as applied to claim 1.  Yuasa further teaches wherein the powdery conductive material has a number average particle size of primary particles of 10 to 500 nm (“acetylene black… 35 nm”, paragraph [0067]).

Regarding claim 5, Yuasa remains as applied to claim 1.  Yuasa further teaches wherein the content of the powdery conductive material in the coating layer is 20 to 80 mass % (paragraph [0055] suggests a 50-50 mix of powdery conductive carbon and binder).

Regarding claim 7, Yuasa remains as applied to claim 1.  Yuasa does not appear to teach wherein the 50% particle size D.sub.50 in a volume-based cumulative grain size distribution of the positive electrode active material is 1.0 to 20.0 .mu.m.
However, Yuasa does teach the average particle diameter of the active material being 0.2 micron to 1 micron (paragraph [0020]).
Thus, the Yuasa disclosed range overlaps the claimed range at least at 1 micron; therefore, a prima facie case of obviousness exists in accordance with the guidance of MPEP 2144.05.  

Regarding claim 8, Yuasa remains as applied to claim 1.  Yuasa further teaches wherein the content of the positive electrode active material in the positive electrode active material layer is 70.0 to 98.0 mass % (paragraph [0021]).

Regarding claim 9, Yuasa remains as applied to claim 1.  Yuasa further teaches wherein the content of the conductive auxiliary in the positive electrode active material layer is 0.5 to 20.0 mass % (e.g. 4% by mass at paragraph [0068]).

Regarding claim 10, Yuasa remains as applied to claim 1.  Yuasa further teaches the positive electrode described in claim 1 as a subcomponent of a lithium ion secondary battery (Figure 2, title). 


Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yuasa (US 2013/0071722), Tanjo (US 2002/0028380), Torimae (US 2004/0234858) and Yu (US 2012/0308885).
Regarding claim 3, Yuasa remains as applied to claim 1.  Yuasa further teaches polyvinylidene fluoride as the first binder (paragraph [0055]) does not appear to teach wherein the first binder is a polysaccharide.
In the battery art, Yu teaches the use of a polyvinylidene fluoride and carboxymethyl cellulose [a polysaccharide] as alternative binders (paragraph [0029]).
The replacement of polyvinylidene fluoride with carboxymethyl cellulose as the binder material merely requires the simple substitution of one known binder for another to yield predictable results; therefore, a prima facie case of obviousness exists for the embodiment with the binder of Yuasa being a polysaccharide.  

Regarding claim 6, Yuasa remains as applied to claim 1.  Yuasa is silent as to the coating amount of the coating layer per side of the conductive substrate being 0.1 to 5.0 g/m2.
In the battery art, Yu teaches a carbon coating layer as a subcomponent of a positive electrode, wherein the coating amount of the coating layer is 0.5 to 3 g/m2 for the benefit of improving various aspects of the electrode and/or a battery including the electrode (paragraphs [0024-0025]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide the coating layer such that the coating amount of the coating layer is 0.5 to 3 g/m2 for the benefit of improving various aspects of the electrode and/or a battery including the electrode as taught by Yu.


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Kobyayashi (US 2010/0330424) teachings regarding electrode roughness.
Nishimura (US 2010/0112452) teachings regarding electrode roughness.
Suehiro (US 2017/0047579) teachings regarding electrode roughness.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723